Citation Nr: 1427813	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-42 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from February 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefits currently sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he suffers from hearing loss and tinnitus related to noise exposure in service.  Since he was a radio operator in service, it is not unreasonable to consider him to have been exposed to hazardous noise in service.  Further, while he had no hearing loss complaints treated during service, he had a hearing threshold level in decibels of 25 at 4000 hertz in the right ear when examined at the time of his service discharge in 1974.  His thresholds in all tested frequencies were below 20 at service enlistment.  (Factual background provided in Hensley v. Brown, 5 Vet. App. 155 (1993) noted that a hearing loss is shown where thresholds in this frequency are greater than 20.)  Curiously, the Veteran's threshold in the right ear at 4000 hertz was below 20 when examined in connection with his enlistment in 1978, but was 30 in both ears at 500 hertz.  Then, when examined in connection with his service discharge in 1981, the thresholds were 20 or below in all tested frequencies, except at 3000 hertz where in the left ear it was 25.  

The record shows the Veteran did not appear for a scheduled VA examination, but his representative later explained this was because of his attendance at an out of town funeral.  It was also noted that there is some confusion in VA records as to the current address of the Veteran.  The correct address was confirmed by the representative and is reflected in its May 2014 appellate brief.  

Given the Veteran's contentions and the in-service findings, additional efforts to examine the Veteran should be undertaken.   

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any post service medical records as would reflect the presence of hearing loss, and with any necessary assistance from him, copies of these records should be sought.  

2. Schedule the Veteran for a VA audiological examination.  Using his current address, which as of this writing was identified in the May 2014 Appellate Brief submitted by the Veteran's representative, the Veteran must be notified of the time, date, and location to report for the VA examination.  Evidence of such notice should be included in the claims file. 

The claims file should be made available to and reviewed by the examiner and all appropriate tests, including an audiological evaluation, should be conducted. 

The examiner should determine the nature and etiology of any bilateral hearing loss or tinnitus found to be present, and noting the various relevant findings set out in service examination reports, opine as to whether it is at least as likely as not that any current bilateral hearing loss was incurred in or otherwise related to the Veteran's military service.  

The examiner also should opine as to whether it is at least as likely as not that any current tinnitus was incurred in or otherwise related to the Veteran's military service.   

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

3.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

